Name: Commission Regulation (EC) No 426/2003 of 6 March 2003 providing for reallocation of import rights under Regulation (EC) No 995/2002 opening and providing for the administration of an import tariff quota for frozen beef intended for processing
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  animal product;  EU finance;  foodstuff
 Date Published: nan

 Avis juridique important|32003R0426Commission Regulation (EC) No 426/2003 of 6 March 2003 providing for reallocation of import rights under Regulation (EC) No 995/2002 opening and providing for the administration of an import tariff quota for frozen beef intended for processing Official Journal L 064 , 07/03/2003 P. 0027 - 0027Commission Regulation (EC) No 426/2003of 6 March 2003providing for reallocation of import rights under Regulation (EC) No 995/2002 opening and providing for the administration of an import tariff quota for frozen beef intended for processingTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 995/2002 of 11 June 2002 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2002 to 30 June 2003)(1), and in particular Article 6(2) thereof,Whereas:Regulation (EC) No 995/2002 provides for the opening of a tariff quota for 50700 tonnes of frozen beef intended for processing from 1 July 2002 to 30 June 2003. Article 6 of that Regulation provides for the reallocation of unused quantities on the basis of the actual utilisation of import rights for A products and B products respectively by the end of February 2003,HAS ADOPTED THIS REGULATION:Article 11. The quantities referred to in Article 6(1) of Regulation (EC) No 995/2002 amount to 8663,6 tonnes.2. The breakdown referred to in Article 6(2) of Regulation (EC) No 995/2002 shall be as follows:- 5200 tonnes intended for A-products,- 3463,6 tonnes intended for B-products.Article 2This Regulation shall enter into force on 7 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 148, 1.6.2001, p. 37.